Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

    ALL-TAG CORP.,                                   )
                                                     )
                   Plaintiff,                        )
                                                     ) Case No. 17 CV 81261-WPD
           v.                                        )
                                                     ) Judge William P. Dimitrouleas
    CHECKPOINT SYSTEMS, INC.,                        ) Magistrate Judge William Matthewman
                                                     )
                   Defendant.                        )

                         ALL-TAG’S REPLY TO CHECKPOINT’S
                RESPONSE TO ALL-TAG’S MOTION TO COMPEL DISCOVERY

   I.     INTRODUCTION
          Checkpoint’s Response to this Motion is simply the latest demonstration of the tactics
   that Checkpoint has used throughout this litigation to obstruct discovery.        Concealing key
   witnesses, withholding responsive documents, denying the relevance of critical information, and
   producing partial responses (the deficiency of which become apparent only after review),
   Checkpoint has demonstrated it will not heed its basic obligations unless it faces an order of this
   Court. Checkpoint has persisted in these tactics, despite the Court’s expectation that its last
   order would encourage cooperation.
   II.    CHECKPOINT HAS NOT PRODUCED CRITICAL DOCUMENTS
          Checkpoint’s Response reiterates the misrepresentations of its motion to set an expert
   discovery schedule and exclude All-Tag’s expert witnesses (D.E. 95). Then, Checkpoint told the
   Court that “All-Tag has not identified ‘numerous gaps’ or ‘critical custodians’ who had not been
   disclosed….What All-Tag has done is ask Checkpoint to follow up on individual documents for
   additional information—typical discovery issues which the parties are working through to reach
   a resolution.” D.E. 95 at 3. By then, All-Tag had already identified at least two categories of
   missing documents (one relating to a meeting where competitors agreed to use Checkpoint’s
   label, the other to Checkpoint’s comparative testing and advertising of RF labels) and two
   undisclosed custodians who obviously had highly relevant information. See Exhibits A-C of
   Checkpoint’s Response, D.E. 113-1 to 113-3. The documents are still missing and form the first
   part of this Motion to Compel. These include presentations and materials from the meetings of
Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 2 of 7



   competitors, and documents related to studies attributed to TUV. Id. Checkpoint’s claim that
   “All-Tag has not identified a single document missing from Checkpoint’s production”
   (Response, D.E. 113, at 1) is simply untrue and belied by the sealed exhibits Checkpoint
   submitted.   Checkpoint’s argument that because ESI yielded many documents, it need not
   produce other responsive documents (Response at 1) makes no sense.              Documents and
   custodians routinely surface after initial ESI searches. As it should, the ESI search identified
   missing documents, and they remain missing after Checkpoint’s “supplemental production.”
          That supplemental production included documents from two individuals—one of whom
   Checkpoint had failed to identify as a custodian of relevant information. All-Tag discovered
   these custodians after seeing references to them in numerous documents Checkpoint had
   produced. When All-Tag requested their documents, Checkpoint purportedly (and repeatedly)
   “fail[ed] to see” the need to produce the documents. See Exhibit K to Checkpoint’s Response,
   D.E. 113-11, February 26th Discovery Letter to All-Tag. Only after weeks of foot dragging did
   Checkpoint recently produce the information. It then presented the non-disclosed custodian as a
   30(b)(6) witness last week.
   III.   ALL-TAG’S MOTION IS NOT UNTIMELY
          Local Rule 26(g)(1) does not bar All-Tag’s Motion, because All-Tag had good cause for
   believing the parties had an agreement in 2018 to advance discovery in exchange for deciding to
   revisit discussions over transcripts and expert reports at a later date if those documents became
   necessary. See e.g., ADP, LLC v. Ultimate Software Group, Inc., 17-CV-61272, 2017 WL
   7794274, at *1 (S.D. Fla. July 26, 2017) ("However, the Parties correspondence suggests that
   ADP could have reasonably believed that the Parties could work out Ultimate’s objections
   without Court intervention. (DE 1-10). Thus, ADP had reasonable cause to delay filing its
   Motion while the Parties were conferring. Accordingly, I find Local Rule 26.1(g)(1) does not bar
   ADP’s Motion to Compel."). Indeed, as discussed below, the parties were able to agree to
   produce some deposition transcripts.
   IV.    THE MATERIALS FROM THE USS CASE ARE HIGHLY RELEVANT
          A. The USS Case
          Without any chagrin, Checkpoint continues to assert that the USS Case is irrelevant to
   this one. USS, according to Checkpoint, involved “different parties, different claims, different
   markets, and different time periods.” Response at 1-2. Checkpoint fails to point out that USS

                                                  2
Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 3 of 7



   alleged exclusive contracts in the same products and services, involving the same customers and
   competitors, as All-Tag alleges here. See e.g., Exhibit A, Transcript Excerpts from USS case, at
   pp. 35-38.
          A. Expert Reports
          Checkpoint’s assertion that the expert reports from the USS case are inadmissible and are
   thus irrelevant to discovery in this case is flatly contradicted by the Federal Rules. Rule 26(b)(1)
   provides that “Parties may obtain discovery regarding any nonprivileged matter that is relevant
   to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.
   26(b)(1). “Information within this scope of discovery need not be admissible in evidence to be
   discoverable.” Id. Moreover, “[d]iscovery should ordinarily be allowed under the concept of
   relevancy unless it is clear that the information sought has no possible bearing on the claims and
   defenses of the parties. Jeld-Wen, Inc. v. Nebula Glass Int'l, Inc., Case No. 05-60860-CIV, 2007
   WL 1526649, at *1 (S.D. Fla. May 22, 2007). Courts in this Circuit have found that prior expert
   reports are discoverable. See e.g., ParkerVision, Inc. v. Qualcomm Inc., 3:11-CV-719-J-37-
   TEM, 2013 WL 3771226, at *1 (M.D. Fla. July 17, 2013) (“Under a broad construction of
   ParkerVision's request for prior expert reports, prior expert deposition transcripts and prior trial
   testimony transcripts, however, the Court finds these discovery materials fall within the ambit of
   Rule 26(b)(1) for general fact discovery.”). The case Checkpoint cites offers no support for its
   argument that it may withhold relevant information that only it possesses. In SSL Services, LLC
   v. Citrix Sys., Inc., CIV.A. 2-08-CV-158-T, 2010 WL 547478, at *3 (E.D. Tex. Feb. 10, 2010),
   the Court noted that “SSL already has the relevant underlying data and the analyses will be of
   little value because they come from different experts, relate to different patents, different
   financial data, and different plaintiffs.” The information Checkpoint refuses to provide here
   includes the same transactions, the same contracts, and the same anti-competitive effects. The
   expert reports would be highly valuable, just as the Special Master found them likely helpful to a
   jury considering the allegations of monopolization in that case. See D.E. 501 of USS Case, at 56.
          There is nothing in the USS protective order prohibiting Checkpoint from producing the
   expert reports, (see Exhibit B, Protective Order from USS Case), nor any requirement that All-
   Tag seek releases from other parties before obtaining the report. The obligation is Checkpoint’s
   to secure releases, if any is necessary. Checkpoint’s proposal that All-Tag seek releases for over
   a hundred transcripts and various reports, without any description of where the materials are

                                                    3
Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 4 of 7



   cited, is simply an effort to shift and multiply discovery costs. All-Tag undertook the effort for
   approximately ninety percent of the citations, as the overwhelming majority of citations refer to
   material from USS. That party has agreed to allow All-Tag to review its materials. See Exhibit
   C, Correspondence with USS’s Counsel.           All-Tag cannot identify whether or which other
   releases might be necessary. Only Checkpoint counsel, with report in hand, can ascertain that.
   Instead, Checkpoint has insisted that All-Tag do so, and even then, Checkpoint would not
   commit to producing the reports.
          B. Financial Data
          Nowhere in its response does Checkpoint dispute that revenues and costs booked before
   2012 were not settled until transactions that occurred in or after 2012. It is impossible to account
   for transactions in 2012 and later without all the financial data that pertains to those transactions.
   See Exhibit A at pp. 35-38 and 250-259. Nonetheless, Checkpoint refuses to produce the data.
   As an excuse, Checkpoint claims that the data reside at the previous firm of the attorneys
   representing it in this action.     Messrs. Palmersheim and Matthew, and their prior firm,
   Honigman, were attorneys of record for the first 9 months of this case. After their move to their
   new firm, counsel claim that they cannot retrieve information that they may not have brought
   with them. They do not deny existence the data. They simply refuse to locate it. Their final
   position is that the data has been produced, but counsel refuse to provide All-Tag with Bates
   numbers that would identify it. See Exhibit M to Checkpoint’s Response, D.E. 113-13, email
   correspondence with Checkpoint’s Counsel. Without any more guidance from Checkpoint, All-
   Tag counsel has continued to look for the data. We cannot find it. The needless expense and
   delay that Checkpoint has imposed is causing serious prejudice to All-Tag.
          C. Deposition Transcripts and Exhibits
          Although Checkpoint had no grounds to do so, it resisted producing any deposition
   transcripts of witnesses in the USS case.        It grudgingly relented to produce a handful of
   individual depositions, but continued to refuse to produce any depositions by corporate
   representatives. Concurrently, Checkpoint refused to identify to All-Tag who would testify as a
   30(b)(6) witness in this case. All-Tag discovered who the witness would be when the deposition
   began last week, and it was the same witness who had testified as a corporate repreentative in
   USS. Checkpoint had produced the witness’s transcript from his deposition as an individual but
   withheld the transcript of his 30(b)(6) deposition. All-Tag counsel had to examine Checkpoint’s

                                                     4
Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 5 of 7



   corporatate representative without the information that would allow All-Tag to compare
   Checkpoint’s answers in this case to the answers the corporation had given before. There is no
   question that issues germane to this case came up in the last 30(b)(6) deposition; the transcript
   (filed under seal) makes that clear. See Exhibit A at pp. 8-9, 37-38, 41.
          Checkpoint continues to refuse to produce the 30(b)(6) transcript, and refuses to identify
   or produce other depositions that have information responsive to All-Tag’s information requests.
   This hide-the-ball is typical of CP’s entire discovery process. For example, since the middle of
   last year, All-Tag has requested information about contracts with retailers – the terms of which
   are the gravamen of the case. Checkpoint stated that it only had six contracts. All-Tag has found
   over a dozen more since then. With the clock running down, All-Tag continues to search for
   more documents and agreements, more data, and other information that resides in files that
   Checkpoint could quickly and easily produce. It simply refuses.

   V.     CONCLUSION

           Since Checkpoint came to this Court seeking to exclude All-Tag’s experts, it has
   stonewalled All-Tag’s efforts to obtain the information its experts need to prepare their
   testimony, and it has deprived All-Tag of discovery of key facts at issue in this case. All-Tag
   respectfully requests the entry of the proposed order.


   Dated: April 30, 2019                         Respectfully submitted,

                                                 By: /s/ Christopher Kammerer
                                                        Christopher Kammerer

                                                 Christopher William Kammerer
                                                 John F. Mariani
                                                 KAMMERER MARIANI PLLC
                                                 1601 Forum Place, Suite 500
                                                 West Palm Beach, FL 33401
                                                 (561)-990-1592
                                                 ckammerer@kammerermariani.com
                                                 jmariani@kammerermariani.com

                                                 William MacLeod (pro hac vice)
                                                 Julian Solotorovsky (pro hac vice)
                                                 KELLEY DRYE & WARREN LLP
                                                 333 West Wacker Drive

                                                    5
Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 6 of 7



                                     Chicago, IL 60606
                                     (312)-857-7070
                                     jsolotorovsky@kelleydrye.com
                                     wmacleod@kelleydrye.com

                                     Damon Suden (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     101 Park Avenue
                                     New York, NY 10178
                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation
   	




                                        6
Case 9:17-cv-81261-WPD Document 117 Entered on FLSD Docket 04/30/2019 Page 7 of 7



                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 30th day of April 2019, a true and correct copy of the

   foregoing was served upon the following counsel of record for Defendant via PACER:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                 7
